DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 11/09/21 is acknowledged and papers submitted have been placed in the records.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-14 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tang et al. (US 2014/0264821, previously used).

, wherein a material of the cover portion (when it comes to at least portions 110C and 110D and portions of 110E forming in part the cover portion) is the same as a material of the flange portion.


    PNG
    media_image1.png
    972
    1609
    media_image1.png
    Greyscale

b.	Re claim 2 and in view of the 112 1st rejection above, the package structure of claim 1, further comprises: a thermal interface material 212 (fig. 2, [0039]), disposed between the second surface of the heat dissipating lid and a backside surface of the semiconductor device, wherein a portion of the thermal interface material is extended into the recess formed in the cover portion (explicit on fig. 2).

c.	Re claim 4, a projection of the semiconductor device is within a projection of the recess (when it is 108d or 108a&108b&108c) formed in the cover portion on the circuit 

d.	Re claim 5, an area of the projection of the recess (when it is 108d or 108a&108b&108c) formed in the cover portion is greater than or substantially equal to an area of the projection of the semiconductor device (explicit in view of fig. 2A).

e.	Re claim 6, the recess (when it is 108b or 108a&108b&108c) formed in the cover portion is laterally distant from the flange portion.

f.	Re claim 7, the cover portion and the flange portion are an integral (see annotated fig. 1A).

g.	Re claim 8, the first surface is a planar surface, and the second surface is a non-planar surface (explicit on figs. 1A&2).

h.	Re claim 9, Tang et al. disclose package structure, comprising (see claim 1 rejection above as to which section to read for each identified element): a semiconductor device 208a-c (see claim 1 rejection as to why they are semiconductor devices) comprising a first semiconductor die 208a and a second semiconductor die 208b (or 208c) different from the first semiconductor die (208a is a memory die and 208b is a processor as per [0037]; when the second semiconductor die is 208c, it is different from the first die in the sense that they don’t have at least the same shape); a in the alternative, the first angle can be seen as the right angle between face 104b and portion the left sidewall of portion 110D in cavity 108b) at a first location (location of the angle) overlapped with a location (gap between 208a and 208c) between the first semiconductor die and the second semiconductor die (see, on annotated fig. 2 below, the straight line extending from die 208a to die 208c and crossing the location of the angle AI, thus resulting in the location of AI being between dies 208a and 208c; noting that the edge of that gap at 208c can be view as overlapping with the location of the angle IA; the overlapping is also true for the included angle as defined in the alternative underlined above); and a flange portion FP (see annotated fig. 1A above), bonded to a periphery of the cover portion, wherein a material of the cover portion (when it comes to at least portions 110C and 110D and portions of 110E forming in part the cover portion) is the same as a material of the flange portion.


    PNG
    media_image2.png
    918
    1730
    media_image2.png
    Greyscale

i.	Re claims 10 and 11, see respectively claims 2 and 4 rejection above.

j.	Re claim 12, the recess formed in the cover portion is laterally distant from the flange portion (explicit on figs. 1A&2) and has an opening O (or any equivalent of opening O for recess 108a or 108c) see annotated fig. 1A) facing towards the circuit substrate. 

k.	Re claim 13, the predetermined pattern comprises a triangle or a trapezoid (trapezoidal for 108a and 108b, triangular for 108c).

l.	Re claim 14, the included angle is greater than about 90º and less than about 180º (explicit on annotated figs. 1A&2 where the angle AI meet the claim criteria).

Claim(s) 1-2 and 4-12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by KWON (US 2019/0348340, previously cited but not used).

a.	Re claim 1, KWON discloses a package structure, comprising: a semiconductor device 200 comprising a semiconductor die 220 (see fig. 3A and related text; see also [0062] and remaining of disclosure for more details); a circuit substrate 500, bonded to and electrically coupled to the semiconductor device; and a heat dissipating lid 610, bonded to the circuit substrate and thermally coupled to the semiconductor device, wherein the semiconductor device is located in a space (entire space defined between 610 and 500) confined by the heat dissipating lid and the circuit substrate, and the heat dissipating lid comprises: a cover portion 601, having a first (top) surface and a second  surface (bottom surface including the surfaces defining cavity 692) opposite to the first surface, wherein the cover portion comprises a recess 692 therein, the recess has an opening (opening at its bottom edges) at the second surface (explicit on fig. 3A), and a thickness of the recess is less than a thickness (thickness of thicker portions) of the cover portion, wherein the recess is part of the space; and a flange portion 602, bonded to a periphery of the cover portion, wherein a material of the cover portion is the same as a material of the flange portion (explicit on fig. 3A and related text).

b.	Re claim 2, the package structure of claim 1, further comprises: a thermal interface material 720, disposed between the second surface of the heat dissipating lid and a backside surface of the semiconductor device, wherein a portion of the thermal interface material is extended into the recess formed in the cover portion.


d.	Re claim 5, an area of the projection of the recess formed in the cover portion is greater than or substantially equal to an area of the projection of the semiconductor device (explicit on fig. 3A).

e.	Re claim 6, the recess formed in the cover portion is laterally distant from the flange portion (explicit on fig. 3A).

f.	Re claim 7, the cover portion and the flange portion are an integral (explicit on fig. 3A).

g.	Re claim 8, the first surface is a planar surface, and the second surface is a non-planar surface (explicit on fig. 3A).

h.	Re claim 9, KWON discloses a package structure, comprising: a semiconductor device 100&200 (see fig. 3A and related text; see remaining of disclosure for more details) comprising a first semiconductor die 120 (for 100; see [0051]) and a second semiconductor die 220 (for 200; see [0062]) different from the first semiconductor die ; a circuit substrate 500, bonded to and electrically coupled to the semiconductor device; and a heat dissipating lid 610, bonded to the circuit substrate and thermally coupled to at a first location (left upper corner of recess 692) overlapped with a second location (gap between 100 and 200) between the first semiconductor die and the second semiconductor die; and a flange portion 602, bonded to a periphery of the cover portion, wherein a material of the cover portion is the same as a material of the flange portion (explicit on fig. 3A and related text).

i.	Re claims 10 and 11, see respectively claims 2 and 4 rejection above.

j.	Re claim 12, the recess formed in the cover portion is laterally distant from the flange portion and has an opening (opening at its bottom edges) facing towards the circuit substrate.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 2014/0264821, previously used).

a.	Re claim 3, Tang et al. disclose all the limitations of claim 1 as stated above except explicitly that the thickness of the recess is approximately from 50 µm to 100 µm as measured along a stacking direction of the semiconductor device and the circuit substrate. But it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the thickness of the recess to fall in the claim range based on factors such as the effective thickness of inserts 102a-c, volume of thermal interface material and thickness of dies 208a-208c, for better thermal performance and reduced weight of the package 200, noting that a thickness of 100 to 200 microns is typical for semiconductor dies and the recesses108a-108c appear to have thicknesses of about 1/3 to ½ the thicknesses of the dies (see MPEP 2144.I&II).

b.	Re claim 15, see claim 3 rejection above where the same rationale applies.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because either the arguments do not apply to the reinterpretation of previously used references in view of Applicants’ amendments, or they do not apply to the newly used reference of KWON ‘340.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899